Title: To George Washington from John Parke Custis, 20 February 1774
From: Custis, John Parke
To: Washington, George

 

Hond Sir
Mount Airy Feby 20th 1774

How to express fully my Thankfulness, for the many kind Offers you have lately made Nelly & myself; I find great Loss of Words; and shall endeavour by my future Behaviour & Actions to testify the sincere & just Regard I entertain of them, it would give me great Uneasiness to lay under such irreparable Obligations, were I not confident that they proceeded from a Generous & disinterested Mind, and that the only returns required, were Effection and regard—both of which did not I posses in the highest Degree for You; I should look upon myself to be the most insensible & Ungrateful Being on Earth; and shall strenuously endeavour by my future Conduct, to merit a Continuance of your regard and Esteem.
I had resolv’d to send Joe over tomorrow, to enquire about your Healths, but the Arrival of Giles has agreably alter’d my Plan, and satisfied me in that Particular, about which I grew anxious. I shall dispatch Joe up to Annapolis tomorrow with your Letters, the Answers to which I shal forward to you, as soon as I receive them, which I hope will on Monday, & you will receive them on Tuesday.
All the Family present their respectful Complements & return Thanks; for your kind Enquiry after their Healths they are all well, & expect to see you on Tuesday 1[s]t of March, if the Weather permits. Nelly joins me in Love to Mamma & Yourself, and am with true regard & Effection your much oblig’d

John Parke Custis

